Citation Nr: 0610001	
Decision Date: 04/06/06    Archive Date: 04/13/06

DOCKET NO.  04-19 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to a waiver of the recovery of overpayment of 
disability pension benefits in the amount of $32,012.50.    


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Meijken Westenskow, Associate Counsel




INTRODUCTION

The veteran served on active duty from June 1967 to December 
1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2003 decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) Committee on 
Waivers and Compromises (Committee) in Waco, Texas.  In that 
decision, the Committee denied the veteran's request for a 
waiver of recovery of overpayment of pension benefits in the 
amount of $32,012.


FINDINGS OF FACT

1.  The veteran was awarded entitlement to disability pension 
in January 1997.  In letters dated February 7, 1997, December 
23, 1997, and December 16, 1999, the veteran was informed 
that VA would discontinue pension benefits if the veteran was 
incarcerated for more than 60 days.  

2.  The veteran's failure to notify VA of his June 17, 1999 
conviction and relocation resulted in an overpayment of 
$32,012 during the period of incarceration.  

3.  Overpayment was not the result of fraud, 
misrepresentation of a material fact, or bad faith on the 
part of the veteran.

4.  The veteran is at fault for creation of the overpayment, 
recovery would not create undue hardship or defeat the 
purpose of VA benefits, waiver of overpayment would result in 
unjust enrichment, and there is no evidence of detrimental 
reliance on the part of the veteran.  




CONCLUSIONS OF LAW

1.  The overpayment of pension benefits in the calculated 
amount of $32,012 is a valid indebtedness.  38 U.S.C.A. § 
5112 (West 2002); 38 C.F.R. §§ 3.500, 3.501, 3.666 (2005).

2.  Recovery of the overpayment of pension benefits in the 
calculated amount of $32,012 does not violate principles of 
equity and good conscience.  38 U.S.C.A. § 5302 (West 2002); 
38 C.F.R. §§ 1.962, 1.963, 1.965 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As a preliminary matter, the Board notes that the notice and 
duty to assist provisions of the Veterans Claims Assistance 
Act of 2000 (VCAA) do not apply to waiver cases.  See Barger 
v. Principi, 16 Vet. App. 132 (2002).  

The veteran requested a waiver of recovery of overpayment in 
April 2003.  He alleges that he did not notify VA of his 
conviction because, prior to November 2002, he was unaware 
that pension benefits were terminated during periods of 
incarceration.  The veteran alternatively argues that 
repayment would cause severe hardship.  The veteran 
identifies a total of 15,000 dollars in assets, and he 
alleges that he has no potential source of income aside from 
disability pension.  He argues that he will have significant 
expenses associated with relocation and readjustment into 
society, and he believes that it will be an unfair burden to 
require repayment of indebtedness during this period.  In a 
January 1997 rating decision, the RO found that the veteran 
was unable to secure and follow a substantially gainful 
occupation due to disability.  The veteran has two years of 
college education.

The veteran was awarded entitlement to disability pension in 
January 1997.  The veteran was notified of that decision in a 
letter dated February 7, 1997.  The letter advised the 
veteran to notify VA immediately if he moved.  Included with 
the letter was an attachment explaining VA regulations, 
including a regulation requiring discontinuance of pension 
benefits to a person incarcerated for more than 60 days as 
the result of a felony or misdemeanor conviction.  In 
February 1997, the RO issued another rating decision related 
to pension benefits.  The RO attempted to notify the veteran 
of that decision in a letter dated February 12, 1997, but the 
letter was returned.  In February 2003, the RO notified the 
Committee that a February 11, 1997 letter to the veteran was 
returned to the RO as unclaimed.  Letters related to the 
veteran's pension benefits dated in December 1997 and 
December 1999 advised the veteran to notify VA of any change 
of address and included an attachment that described VA 
pension regulations.  Those letters were not returned to the 
RO.

The veteran was convicted and incarcerated on June 17, 1999.  
He did not alert VA of his incarceration or his change of 
address.  On November 14, 2002, the RO verified an October 
2002 report that the veteran was incarcerated and advised the 
veteran of the potential termination of his pension benefits.  
On February 18, 2003, the RO notified the veteran of the 
termination of his pension benefits effective August 16, 
1999.  In March 2003, the RO notified the veteran of a 
consequent overpayment of $32,012.  

Before addressing the issue of waiver, the Board must 
determine the validity of the indebtedness.  See Schaper v. 
Derwinski, 1 Vet. App. 430 (1991); VA O.G.C. Prec. Op. No. 6-
98, published at 63 Fed. Reg. 31,264 (1998).  Under VA 
regulations, pension payment are discontinued effective the 
61st day of imprisonment following conviction of a felony or 
misdemeanor.  See 38 C.F.R. § 3.666.  In November 2002, the 
RO received noticed that the veteran was convicted on June 
17, 1999.  In February 2003, the RO discontinued payment of 
disability pension effective August 16, 1999, the 61st day of 
the veteran's incarceration.  The RO reviewed the history of 
pension payments and found an overpayment of $32,012 during 
the veteran's period of incarceration.  The Board finds that 
the RO acted without delay and in compliance with VA 
regulations, and there is no evidence of factual or legal 
error in computing the overpayment.  The veteran did not 
dispute the validity or amount of indebtedness.  

The veteran avers that, if VA had made him aware of the 
restriction described in 38 C.F.R. § 3666, he would have 
notified VA of his incarceration.  In other words, but for 
VA's administrative error-failure to give notice of the 
regulation in question-no overpayment would have occurred 
from August 1999 to February 2003.  When administrative error 
alone results in payment of an erroneous benefit, VA cannot 
reduce or terminate that award retroactively to create a debt 
based on prior payment of the erroneous award.  Erickson v. 
West, 13 Vet. App. 495, 499 (2000).  The doctrine is not 
applicable if the veteran's actions or failure to act 
contribute to payment pursuant to an erroneous award.  See 38 
U.S.C.A.  5112(b)(10); 38 C.F.R. § 3.500(b)(2).  

In this case, VA notified the veteran of the applicable 
regulation in attachments accompanying February 1997, 
December 1997, and December 1999 letters.  The letters 
additionally advised the veteran to notify VA of any change 
of address.  Although another February 1997 letter was 
returned, none of the letters described above were returned 
to the RO.  There is a presumption of regularity that attends 
the administrative functions of the government, including the 
proper mailing and forwarding of correspondence.  See 
Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), appeal 
dismissed, 53 F.3d 347 (Fed. Cir. 1995).  See also McCullough 
v. Principi, 15 Vet. App. 272 (2001) (appellant's assertion 
that she did not recall receiving notice was not "clear 
evidence to the contrary" to rebut the presumption that 
notice was properly mailed to her).  Therefore, the Board 
presumes that the veteran received the February 1997, 
December 1997, and December 1999 letters, two of which he 
presumptively received prior to incarceration.  Despite this 
notice, the veteran did not advise VA of his conviction or 
his change of address, which might have alerted VA to the 
veteran's incarceration and resulted in an earlier 
termination of pension benefits.  Therefore, the Board finds 
that the overpayment was not the result of administrative 
error because VA notified the veteran of the regulations 
providing for termination of pension benefits.  Consequently, 
the Board finds that overpayment at issue in this case is a 
valid debt.  

Turning to the issue of waiver, the Board notes that a waiver 
is precluded if there is an indication of fraud, 
misrepresentation, or bad faith on the part of the veteran.  
See 38 U.S.C.A. § 5302; 38 C.F.R. §§ 1.962, 1.963(a), 
1.965(b); Ridings v. Brown, 6 Vet. App. 544, 546 (1994).  
Although the evidence indicates that the veteran was notified 
of the need to report any conviction or change of address, 
there is no indication that the veteran willfully attempted 
to deceive VA by failing to report his incarceration.  
Therefore, the Board finds that there is no evidence of 
fraud, misrepresentation, or bad faith on the part of the 
veteran.  

Recovery of overpayment of any benefits made under law 
administered by VA is waived if recovery of the indebtedness 
would be against equity and good conscience.  See 38 U.S.C.A. 
§ 5302(c); 38 C.F.R. §§ 1963(a), 1.965(b).  The standard of 
"equity and good conscience" is applied when the facts and 
circumstances of a particular case indicate the need for 
reasonableness and moderation in the exercise of the 
government's rights.  See 38 C.F.R. § 1.965(a).  
Consideration is given to six elements:  

1.  Fault of the veteran:  whether the veteran's actions 
or omissions contributed to creation of the debt.  

2.  Balancing of faults:  weighing the fault of the 
debtor against the fault of VA.  

3.  Undue hardship:  whether collection of the 
overpayment would deprive the veteran or his family 
of basic necessities.

4.  Defeat the purpose:  whether recovery of the 
overpayment would nullify the objective for which the 
VA benefits were intended.

5.  Unjust enrichment:  whether failure to make 
restitution would result in unfair gain to the 
veteran.  

6.  Detrimental reliance:  whether reliance on VA 
benefits resulted in relinquishment of a valuable 
right or the incurrence of a legal obligation.  See 
38 U.S.C.A. § 5302; 38 C.F.R. § 1.965.

As to the first two elements, the Board finds that the 
veteran is exclusively at fault for the overpayment.  In 
three separate letters, VA advised the veteran to report any 
change of address and notified the veteran of pension 
regulations, including 38 C.F.R. § 3.666.  Despite this 
notification, the veteran failed to inform VA of his 
incarceration or his change of address, and his negligence 
caused the consequent overpayment.  When VA learned of the 
veteran's conviction, it responded immediately to preclude 
any unnecessary aggregation of the accumulated debt.  
Therefore, the Board finds that the veteran's omissions were 
the cause of overpayment.

The next element requires consideration of whether recovery 
of overpayment would cause undue hardship, or whether 
recovery would deprive the veteran or his family of basic 
necessities.  The veteran argues that his unemployability and 
limited income restrict his capacity to repay the 
indebtedness.  The veteran is divorced and has no minor 
children.  Furthermore, as indicated in a May 2003 letter to 
the veteran, the veteran is not required to make full and 
immediate payment of the indebtedness; the veteran may 
request a monthly installment plan, with deductions made from 
future pension payments.  Considering the veteran's future 
financial status, the Board finds that payment of the 
indebtedness would not restrict the veteran's capacity to 
provide basic necessities or cause the veteran undue 
hardship.

Considering the fourth element, the Board finds that recovery 
of the overpayment would not defeat the purposes for which 
pension benefits are granted.  Pension benefits are part of a 
needs-based program implemented to ensure that beneficiaries 
meet their basic needs.  As discussed above, repayment would 
not render the veteran unable to provide basic necessities.  

On the other hand, failure to make restitution will result in 
unfair gain to the veteran.  The veteran received benefits to 
which he was not entitled during his period of incarceration 
because he failed to alert VA of his change in circumstances.  
Consequently, the veteran would be unjustly enriched if he 
retained those benefits.  

There is no evidence that the veteran's reliance on VA 
benefits led him to relinquish a valuable right or incur any 
legal obligation.  Thus, there is no evidence that the 
veteran changed his position to his own detriment.  

After weighing all of the factors, the Board finds that total 
recovery of the overpayment does not violate principles of 
equity and good conscience.  The veteran is at fault for 
creation of the overpayment, recovery would not create undue 
hardship or defeat the purpose of VA benefits, waiver of 
overpayment would result in unjust enrichment, and there is 
no evidence of detrimental reliance on the part of the 
veteran.  Accordingly, the veteran's request for waiver of 
recovery of overpayment in the amount of $32,012 is denied.


ORDER

Waiver of recovery of the overpayment of pension benefits in 
the calculated amount of $32,012.50 is denied.




____________________________________________
JAMES L. MARCH
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


